DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8, 10-12, 15, 16, 21, 27-32, 34 and 63 are pending and under consideration.
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1, 8, 10-12, 15, 16, 21, 28-32 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 2013/0130919 A1; published May 23, 2013).
Regarding claim 1, Chen et al. teach a method of sequencing one or more selected portions of a genome, the method comprising: 
(a) providing starting genomic material (Fig. 1, 6-8; [0040]; [0050]); 
(b) distributing individual nucleic acid molecules from the starting genomic material into discrete partitions such that each discrete partition contains a first individual nucleic acid molecule (Fig. 1; 6-8; [0040]; [0050]);
(b) fragmenting the individual nucleic acid molecules in the discrete partitions to form a plurality of fragments, wherein each of the fragments further comprises a barcode, and wherein fragments within a given discrete partition each comprise a common barcode, thereby associating each fragment with the individual nucleic acid molecule from which it is derived (Fig. 1, 2, 6-8; [0041], [0043], [0044], [0047], [0048]); 
(c) providing a population enriched for fragments comprising at least a portion of the one or more selected portions of a genome (Fig. 1, 2, 6-8; [0053]); 
(d) obtaining sequence information from the population, thereby sequencing one or more selected portions of a genome (Fig. 1, 6-8; [0059]).
Regarding claim 8, Chen et al. teach amplification of the fragments before sequencing ([0054]-[0057]). 
Regarding claims 10 and 11, Chen et al. teach short-read, high accuracy sequencing reactions ([0059]).
Regarding claim 12, Chen et al. teach sequencing 1.3% of the genome ([0072]).
Regarding claims 15, 16 and 21, Chen et al. teach inferred contigs of at least 10-40 kb ([0072]).
Regarding claims 28 and 29, Chen et al. teach genomic DNA from a single cell and chromosomes ([0039]).
Regarding claim 30, Chen et al. teach droplets in emulsion (Fig. 1; [0034]; [0047]-[0048]).
Regarding claim 31, Chen et al. teach barcodes comprising from 8 to 20 bp ([0046]). Since there are 410, or 1,048,576 barcodes 10 bp long, Chen et al. inherently teach barcodes selected from at least 700,000 barcodes.
Regarding claim 32, Chen et al. teach barcodes further comprising additional sequences like primers (Fig. 2).
Regarding claim 34, Chen et al. teach enrichment of the barcoded products by PCR using primers (= probes) ([0054]-[0055]).

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 2-7, 27 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2013/0130919 A1; published May 23, 2013) and Bodi et al. (J. Biomol. Techniques, vol. 24, pp. 73-86, 2013).
A) Chen et al. teach enrichment of barcoded fragments by PCR, but do not teach enrichment using a library of RNA probes attached to binding moieties and capturing the binding moieties on beads.
	B) Regarding claims 2-7, 27 and 63, Bodi et al. teach enriching sequencing libraries by hybridization with biotinylated RNA probes which bind to streptavidin-coated beads. The probes comprise portions of the exome (page 73, last paragraph; page 74; page 75, paragraphs 1-6). Bodi et al. teach that the probes hybridize to regions containing SNPs (Abstract; page 79, second paragraph; page 85, last two paragraphs; page 86, first and second paragraph; Fig. 11).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used enrichment of specific genomic regions, including exons, for example, as suggested by Bodi et al. in the method of sequencing of Chen et al. The motivation to do so is provided by Bodi et al. (page 73, first paragraph):
	“In recent years, we have witnessed tremendous advances in next-generation sequencing (NGS) that have dramatically driven down the cost of large-scale DNA sequencing. Nonetheless, the cost of completely sequencing large genomes is still significant.1 Depending on the goal of study, for example, the assessment of genome-wide association studies, whole genome sequencing creates a large amount of additional data that can complicate data processing and analysis. To alleviate these problems, the targeted sequencing of the key portions of genomes is often being used to identify variations implicated in disease. Whereas many studies are designed to identify genetic variation of protein-coding genes in a genome-wide manner (whole exome sequencing), there are also applications where a focus on specific genomic intervals or gene sets is required. For example, in the past year alone, there have been studies identifying variants linked to Meckel syndrome2 and Fanconi's Anemia.3 In clinical settings, where NGS is used to examine specific gene panels, and sample numbers are high, it is more cost-effective and time-efficient to target, capture, and sequence only the genomic regions of interest.”
Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
11.	Claims 1-3, 8, 15, 16, 21, 27, 31, 32 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9-12, 17 and 19 of U.S. Patent No. 11,274,343. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over claims of the ‘343 patent.
Specifically, claim 1 of the current application is drawn to a a method for sequencing one or more selected portions of a genome, the method comprising: 
(a) providing starting genomic material; 
(b) distributing individual nucleic acid molecules from the starting genomic material into discrete partitions such that each discrete partition contains a first individual nucleic acid molecule; 
(c) fragmenting the individual nucleic acid molecules in the discrete partitions to form a plurality of fragments, wherein each of the fragments further comprises a barcode, and wherein fragments within a given discrete partition each comprise a common barcode, thereby associating each fragment with the individual nucleic acid molecule from which it is derived; 
(d) providing a population enriched for fragments comprising at least a portion of the one or more selected portions of the genome; 
(e) obtaining sequence information from the population, thereby sequencing one or more selected portions of a genome.
Claim 34 of the current application is drawn to a a method of obtaining sequence information from one or more targeted portions of a genomic sample, the method comprising: 
(a) providing individual first nucleic acid fragment molecules of the genomic sample in discrete partitions; 
(b) fragmenting the individual first nucleic acid fragment molecules within the discrete partitions to create a plurality of second fragments from each of the individual first nucleic acid fragment molecules; 
(c) attaching a common barcode sequence to the plurality of the second fragments within a discrete partition, such that each of the plurality of second fragments are attributable to the discrete partition in which they are contained; 
(d) applying a library of probes directed to the one or more targeted portions of the genomic sample to the second fragments; 
(e) conducting a sequencing reaction to identify sequences of the plurality of second fragments that hybridized to the library of probes, thereby obtaining sequence information from the one or more targeted portions of the genomic sample.
	Claim 1 of the ‘343 patent is drawn to a for sequencing one or more targeted portions of a genome, the method comprising: 
(a) providing starting genomic material; 
(b) distributing individual nucleic acid molecules from the starting genomic material into discrete partitions such that each discrete partition contains an individual nucleic acid molecule;
(c) amplifying targeted portions of at least some of the individual nucleic acid molecules in the discrete partitions with target specific primers to form a population of amplicons, wherein the targeted portions are one or more regions of an exome or one or more regions of a gene of interest, wherein the amplifying comprises PCR amplification across a single genomic region of at least 3.5 megabase pairs (Mbp) in length; 
(d) barcoding the population of amplicons to form a plurality of barcoded fragments of the amplicons, wherein fragments within a given discrete partition each comprise a common barcode, thereby associating each fragment with the individual nucleic acid molecule from which it is derived; 
(e) obtaining sequence information from the plurality of fragments thereby sequencing one or more targeted portions of a genome.
Claim 9 of the ‘343 patent is drawn to the method of claim 1, wherein prior to the obtaining step (e), the plurality of fragments is further enriched for fragments comprising at least a portion of the one or more targeted portions of the genome by: 
(i) hybridizing probes complementary to regions in or near the one or more targeted portions of the genome to the fragments to form probe-fragment complexes; 
(ii) capturing probe-fragment complexes to a surface of a solid support.
Therefore instant claims 1, 2, 8, 27 and 34 are obvious over claim 9 of the ‘343 patent. The dependent claims 3, 15, 16, 21, 31 and 32 are obvious over claims 3, 11, 12, 19 and 17 of the ‘343 patent.
12.	Claims 1-3, 8, 10, 11, 15, 16, 21, 31 and 34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 8, 10-13 and 20 of copending Application No. 17/591,480(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over claims of the ‘480 application.
Specifically, claim 1 of the current application is drawn to a a method for sequencing one or more selected portions of a genome, the method comprising: 
(a) providing starting genomic material; 
(b) distributing individual nucleic acid molecules from the starting genomic material into discrete partitions such that each discrete partition contains a first individual nucleic acid molecule; 
(c) fragmenting the individual nucleic acid molecules in the discrete partitions to form a plurality of fragments, wherein each of the fragments further comprises a barcode, and wherein fragments within a given discrete partition each comprise a common barcode, thereby associating each fragment with the individual nucleic acid molecule from which it is derived; 
(d) providing a population enriched for fragments comprising at least a portion of the one or more selected portions of the genome; 
(e) obtaining sequence information from the population, thereby sequencing one or more selected portions of a genome.
Claim 34 of the current application is drawn to a a method of obtaining sequence information from one or more targeted portions of a genomic sample, the method comprising: 
(a) providing individual first nucleic acid fragment molecules of the genomic sample in discrete partitions; 
(b) fragmenting the individual first nucleic acid fragment molecules within the discrete partitions to create a plurality of second fragments from each of the individual first nucleic acid fragment molecules; 
(c) attaching a common barcode sequence to the plurality of the second fragments within a discrete partition, such that each of the plurality of second fragments are attributable to the discrete partition in which they are contained; 
(d) applying a library of probes directed to the one or more targeted portions of the genomic sample to the second fragments; 
(e) conducting a sequencing reaction to identify sequences of the plurality of second fragments that hybridized to the library of probes, thereby obtaining sequence information from the one or more targeted portions of the genomic sample.
	Claim 1 of the ‘480 application is drawn to a method for sequencing one or more selected portions of a genome, the method comprising: 
(a) providing starting genomic material;
(b) distributing individual nucleic acid molecules from the starting genomic material into discrete partitions such that each discrete partition contains an individual nucleic acid molecule;
(c) amplifying selected portions of at least some of the individual nucleic acid molecules in the discrete partitions to form a population of amplicons;
(d) barcoding the population of amplicons to form a plurality of barcoded fragments of the amplicons, wherein fragments within a given discrete partition each comprise a common barcode, thereby associating each fragment with the individual nucleic acid molecule from which it is derived;
(e) obtaining sequence information from the plurality of fragments thereby sequencing one or more selected portions of a genome.
Claim 10 of the ‘480 application is drawn to the method of claims 1-9, wherein prior to the obtaining step (e), the plurality of fragments is further enriched for fragments comprising at least a portion of the one or more selected portions of the genome by:
(i) hybridizing probes complementary to regions in or near the one or more selected portions of the genome to the fragments to form probe-fragment complexes; 
(ii) capturing probe-fragment complexes to a surface of a solid support.
Therefore instant claims 1, 2, 8 and 34 are obvious over claim 10 of the ‘480 application. The dependent claims 3, 10, 11, 15, 16, 21 and 31 are obvious over claims 7, 8, 11-13 and 20 of the ‘480 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
13.	No claims are allowed.
Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789. The examiner can normally be reached M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        August 9, 2022